Citation Nr: 1031088	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  10-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's March 2010 VA Form 9, Appeal to Board of 
Veterans' Appeals, he requested a hearing before a Veterans' Law 
Judge sitting at the RO.  Such a hearing has not been scheduled 
or held.  Therefore, a remand to schedule the Veteran for such a 
hearing is required.  See 38 C.F.R. §§ 20.703, 20.704(c), (d) 
(2009).

To ensure compliance with due process requirements, this appeal 
is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for 
a hearing before a Veterans' Law Judge 
traveling to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

